DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tabuchi et al. (US 4,793,455) in view of Hayashi et al. (US 6,209,699) and Nagaya et al. (US 2008/0067028).

Claim 11
Tabuchi discloses a power transmission device configured to transmit a rotational drive force, which is outputted from a drive source, to a drive-subject device, comprising:
an electromagnet (3) that is configured to generate a magnetic attractive force when the electromagnet is energized; 
a rotor (5) that is configured to be rotated about a rotational axis by the rotational drive force;


an armature (8) that is configured to be coupled to and is rotated together with the rotor (5) when the electromagnet (3) is energized, wherein the armature (8) is configured to be decoupled from the rotor (5) when the electromagnet (3) is deenergized; and
a hub (12) that couples the armature (8) to a shaft (13) of the drive-subject device, wherein:
the armature (8) has a groove (see annotated FIG. 1b below; see also FIG. 2, slot-shaped groove near bottom right rivet in armature and also near end arrow of lead line for reference number 10);
the armature (8) includes an inner plate, which is located on an inner side of the groove, and an outer plate, which is located on an outer side of the groove (see annotated FIG. 1b below);
the hub includes (see annotated FIGS. 1a and 1b) :
an outer hub (10d);
an inner hub (12d) that is coupled to the shaft (13) (coupled via inner rivet); and
a primary elastic member (portion of 11 between the hubs) that is interposed between the inner hub (12d) and the outer hub (10d) and is configured to exert an elastic force to the outer hub in a direction away from the rotor;
the outer hub (10d) includes an outer side coupling portion (see annotated FIG. 1b) that is opposed to both of the outer plate and the inner plate in an axial direction of the shaft and is coupled to the outer plate (via 9); and
the hub includes a secondary elastic member (portion of 11 between armature and hub, see annotated FIG. 1b below) that is clamped in a compressed state between: 
the outer plate and the inner plate both located on one side (to the left in FIG. 1b) of the secondary elastic member in the axial direction: and 
the outer side coupling portion located on another side (to the right in FIG. 1b) of the secondary elastic member in the axial direction; and 
the outer side coupling portion is fastened to the outer plate by a fastener (9) to compress the secondary elastic member in the axial direction;
the inner hub includes a flange (axially extending portion of 12);
the primary elastic member contacts the flange portion of the inner hub (see FIG. 1 illustrating contact at all locations except where voids 50 and 51 are located).
Tabuchi does clearly disclose that the groove extends in a circumferential direction (although it may in FIG. 2). However, Hayashi discloses an armature with a groove that extends in a circumferential direction (see FIG. 10, element 5e). It would have been obvious to one having ordinary skill in the art before the effective filing date to have modified the groove of Tabuchi to provide a circumferentially extending shape in order to improve the attraction between the armature and the coil by providing a space in the armature such that the current flows back and forth multiple times between the armature and coil.
Tabuchi does not disclose what material is used for the inner hub and therefore does not disclose that the flange of the inner hub is a resin. However, Nagaya discloses that a coating material (6) for a flange (51) of an inner hub (5) is an epoxy resin (see .

Claim(s) 12, 13, 17, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tabuchi in view of Hayashi and Nagaya as set forth in the rejection of claim 11, and further in view of Katano et al. (WO 2015/133085).

	Claim 12
Tabuchi discloses a small secondary elastic member which does not include the recited details of claim 12. However, Katano discloses wherein: a secondary elastic member (see FIG. 1, portion of 7 positioned axially between 72 and 5) is shaped in a plate form; at least one of opposed surfaces (right surface of 7 in FIG. 1) of the secondary elastic member, which are opposed to each other, has a protrusion and a recess (see FIGS. 1, 2, 5, or 6); and the secondary elastic member is clamped in a compressed state between: the outer plate and the inner plate (outer and inner portions of 5) both located on the one side of the secondary elastic member; and the outer side coupling portion (radially extending portion of 72) located on the other side of the 

Claim 13
Tabuchi discloses wherein the secondary elastic member is formed integrally with the primary elastic member in one piece (see FIG. 1b).

Claim 17
Tabuchi discloses a small secondary elastic member which does not include the recited details of claim 17. However, Katano discloses wherein a secondary elastic member includes: a first region that has a first thickness (areas of grooves such as 73m); and a second region that has a second thickness (areas with protrusions such as 73w), which is larger than the first thickness (see FIGS. 1, 2, 5, or 6 which each have at least one protrusion and one groove). It would have been obvious to one having ordinary skill in the art before the effective filing date to have modified Tabuchi so that the elastic member’s radially extending portion extended in both directions and had protrusions and grooves in order to reduce collision noise and vibration without requiring a higher attraction force.


Claim 20
Tabuchi discloses wherein the primary elastic member is configured such that a projected shape of the primary elastic member, which is formed by projecting the primary elastic member onto a plane perpendicular to the axial direction of the shaft, is in a form of a polygon or a rounded polygon (see FIG. 1a).

Claim(s) 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tabuchi in view of Hayashi and Nagaya as set forth in the rejection of claim 11, and further in view of Kawamura et al. (JP 2013245573; hereinafter “Kawamura”).

Claim 18
Tabuchi discloses wherein: the primary elastic member includes a plurality of projections that outwardly project in a radial direction of the shaft (see FIG. 1a illustrating 4 projections). Tabuchi does not necessarily disclose that the secondary elastic member is placed between adjacent two of the plurality of projections. However, Kawamura discloses that the secondary elastic member extends at and between the projections (see FIG. 2 in combination with FIG. 4). It would have been obvious to one having ordinary skill in the art before the effective filing date to have modified Tabuchi so that the secondary elastic member extended at both locations in order to provide an even biasing at spaced locations circumferentially.


Claim 19
Tabuchi discloses wherein: the primary elastic member has a recess (see FIG. 1a, recess at 51) that is recessed radially inwardly on a radially inner side of a circle that is centered at an axis of the shaft. Tabuchi does not disclose the secondary elastic member is placed at the recess. However, Kawamura discloses that the secondary elastic member extends at and between the projections (see FIG. 2 in combination with FIG. 4). It would have been obvious to one having ordinary skill in the art before the effective filing date to have modified Tabuchi so that the secondary elastic member extended at both locations in order to provide an even biasing at spaced locations circumferentially.

Allowable Subject Matter
Claims 1-10 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  With reference to claim 1, the prior art does not disclose or render obvious a power transmission device comprising the combination of features as claimed “the hub includes a secondary elastic member, a portion of which is clamped in a compressed state between the outer plate and the outer side coupling portion in the axial direction, and another portion of which is clamped in a compressed state between the inner plate and the outer side coupling portion in the axial direction, the portion and the another portion being continuous with each other.
Claims 14-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.	
With reference to claim 14, the prior art does not disclose or render obvious a power transmission device comprising the combination of features as recited including “wherein the secondary elastic member is formed separately from the primary elastic member.”
With reference to claim 15, the prior art does not disclose or render obvious a power transmission device comprising the combination of features as recited including “wherein a material of the secondary elastic member differs from a material of the primary elastic member.”
With reference to claim 16, the prior art does not disclose or render obvious a power transmission device comprising the combination of features as recited including “wherein: the secondary elastic member includes a projecting part that projects from one of opposed surfaces of the secondary elastic member, which are opposed to each other; and the projecting part is inserted into the groove.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STACEY A FLUHART whose telephone number is (571)270-1851.  The examiner can normally be reached on M-Th 9AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 571-272-6923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STACEY A FLUHART/Primary Examiner, Art Unit 3655